           Case 4:20-cv-05640-YGR Document 441-1 Filed 04/12/21 Page 1 of 2




1    PAUL J. RIEHLE (SBN 115199)                   CHRISTINE A. VARNEY (pro hac vice)
     paul.riehle@faegredrinker.com                 cvarney@cravath.com
2    FAEGRE DRINKER BIDDLE & REATH                 KATHERINE B. FORREST (pro hac vice)
     LLP                                           kforrest@cravarth.com
3    Four Embarcadero Center, 27th Floor           GARY A. BORNSTEIN (pro hac vice)
     San Francisco, CA 94111                       gbornstein@cravarth.com
4    Telephone: (415) 591-7500                     YONATAN EVEN (pro hac vice)
     Facsimile: (415) 591-7510                     yeven@cravath.com
5                                                  J. WESLEY EARNHARDT (pro hac vice)
                                                   wearnhardt@cravath.com
6                                                  LAUREN A. MOSKOWITZ (pro hac vice)
                                                   lmoskowitz@cravath.com
7                                                  VANESSA A. LAVELY (pro hac vice)
                                                   vlavely@cravath.com
8                                                  M. BRENT BYARS (pro hac vice)
                                                   mbyars@cravath.com
9                                                  CRAVATH, SWAINE & MOORE LLP
                                                   825 Eighth Avenue
10                                                 New York, New York 10019
                                                   Telephone: (212) 474-1000
11                                                 Facsimile: (212) 474-3700
12                                                 Attorneys for Epic Games, Inc.
13
                               UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                       OAKLAND DIVISION
16
     EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR-TSH
17
                                     Plaintiff,
18
                         v.                       DECLARATION OF JUSTIN C. CLARKE
19                                                IN SUPPORT OF EPIC GAMES, INC.’S
     APPLE INC.,
                                                  MOTION TO APPOINT SPECIAL MASTER
20                                 Defendant.
21   APPLE INC.,
                                                  Hon. Yvonne Gonzalez Rogers
                              Counterclaimant,
22
                         v.
23
     EPIC GAMES, INC.,
24                         Counter-defendant.
25

26

27
                                 DECLARATION OF JUSTIN C. CLARKE
28                               CASE NO.: 4:20-CV-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 441-1 Filed 04/12/21 Page 2 of 2




1                    I, Justin C. Clarke, declare as follows:
2                    1.      I am a partner at the law firm of Cravath, Swaine & Moore LLP, and I am
3    one of the attorneys representing Epic Games, Inc. (“Epic”) in the above-captioned action (the
4    “Action”). I am admitted to appear before this Court pro hac vice in Epic Games, Inc. v. Apple
5    Inc., Case No. 4:20-cv-05640-YGR. The contents of this declaration are based on my personal
6    knowledge. If called to be a witness, I could and would testify competently thereto.
7                    2.      I submit this declaration in support of Epic’s Motion to Appoint Special
8    Master in this Action (the “Motion”).
9                    3.      On March 23, 2021, the Court ordered Epic and Defendant and
10   Counterclaimant Apple Inc. (“Apple”) (together with Epic, the “Parties”) “to hire a retired
11   judicial officer to resolve their objections, to the extent that there are any” to the Parties’
12   respective deposition designations in this Action. (Dkt. 381.)
13                   4.      The Parties have met and conferred with respect to the selection of a
14   retired judicial officer and have agreed, subject to Court approval, to the retention of the
15   Honorable Elizabeth Laporte (Ret.).
16                   5.      Judge Laporte is a retired Magistrate Judge for the Northern District of
17   California who currently serves as a neutral at JAMS in San Francisco, CA.
18                   6.      The Parties have agreed to retain Judge Laporte and are in the process of
19   meeting and conferring with Judge Laporte to resolve their respective objections concerning
20   deposition designations.
21                   7.      Epic has met and conferred with Apple concerning the Motion. Apple has
22   stated that it will provide its position on the Motion to the Court in a separate filing.
23                   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
24   is true and correct and that I executed this declaration on April 12, 2021 in Brooklyn, New York.
25
                                                            /s/ Justin C. Clarke
26                                                          Justin C. Clarke
27                                                      1
                                     DECLARATION OF JUSTIN C. CLARKE
28                                   CASE NO: 4:20-CV-05640-YGR-TSH
